                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                               4:CR12CR3066
       vs.
                                                           DETENTION ORDER
MATTHEW DAVID SIEBRASS,
                      Defendant.

       The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of any
person or the community if released. The Court’s findings are based on the evidence
presented in court and contained in the court's records, including the Petition for Offender
under Supervision, filing 73, and Adjustment Report, filing 75.

       IT IS ORDERED:

       1)     The defendant shall appear at his final disposition hearing scheduled for
              January 11, 2019 at 2:00 p.m. before the Honorable John M. Gerrard, in
              Courtroom 1, United States Courthouse and Federal Building, 100
              Centennial Mall North, Lincoln, Nebraska.

       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order of
              a court of the United States, or on request of an attorney for the government,
              the person in charge of the facility shall deliver the defendant to a United
              States Marshal for appearance in connection with a court proceeding.

       October 18, 2018
                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
